Title: From Jonathan Trumbull, Jr. to Joseph Shailor, 23 October 1782
From: Trumbull, Jonathan, Jr.
To: Shailor, Joseph


                  
                     
                     SirHead Quarters 23d Octo. 1782
                  
                  His Excellency directs me to reply to your favor of Yesterday—and to thank you for your Vigilence.
                  The prisoners he thinks proper to order to be sent into NYork, which you will see done—takg Care to have a Receipt for them, to be accounted for, with our marine Commy of prisoners, who is expected soon to be sent on from Phila by Mr Morris.  I am &c.
                  
                     J. T——ll
                     
                  
               